UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April , 201 3 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized . Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Registrant) Date April 4 , 201 3 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA, Tbk INVITATION ANNUAL GENERAL MEETING OF SHAREHOLDERS No. 57/PR000/COP-A0070000/2013 The Board of Directors of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk. domiciled in Kota Bandung (hereinafter referred to as the “Company”, hereby invites Shareholders of the Company to attend the Annual General Meeting of Shareholders (the “Meeting”) of the Company to be held on: Day / Date Time Venue : : : Friday, April 19, 2013 13.30 Jakarta Time The Ritz Carlton Jakarta Pacific Place, Ballroom III 4 th Floor, Sudirman Central Business District (SCBD) Jl. Jenderal Sudirman Kav.52-53, Jakarta The Meeting will discuss and decide on the following agenda: 1. Approval of the Company’s Annual Report for the 2012 financial year, including the Board of Commissioners’ Supervisory Report. 2. Ratification of the Company’s Financial Statements and Partnership and Community Development Program (Program Kemitraan dan Bina Lingkungan) , Annual Report for the 2012 financial year and acquittal and discharge of all members of the Board of Directors and the Board of Commissioners. 3. Appropriation of the Company’s net income for the 2012 financial year. 4. Determination of remuneration for members of the Board of Directors and the Board of Commissioner s for the 2013 financial year. 5. Appointment of a Public Accounting Firm to audit the Company’s Financial Statements for the 2013 financial year, including audit of internal control over financial reporting and appointment of a Public Accounting Firm to audit the Financial Statement of the Partnership and Community Development Program for the 2013 financial year. 6. Changes to the Plan for the Use of the Company’s Treasury Stock from Share Buy Back I through IV. 7. Change of nomenclature title of the Board of Directors other than President Director and Finance Director and reaffirmation of the structure of the Board of Directors as stipulated in Annual General Meeting of Shareholders on May 11, 2012. 8. Ratification of Minister of State-Owned Enterprise Regulation Number PER-12/MBU/2012, dated August 12, 2012 on Supporting Body for the Board of Commissioners in State-Owned Enterprise. 9. Amendment to the Company
